

	

		II

		109th CONGRESS

		1st Session

		S. 1729

		IN THE SENATE OF THE UNITED STATES

		

			September 20, 2005

			Mr. Akaka introduced the

			 following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To extend the time during which persons affected by

		  Hurricane Katrina may appeal certain decisions of the Board of Veterans’

		  Appeals that are rendered during the period beginning June 1, 2005, and ending

		  November 30, 2005. 

	

	

		1.Extension of time for appeal

			 of certain decisions rendered by board of veterans’ appeals

			(a)Appeal

			 periodNotwithstanding section 7266(a) of title 38, United States

			 Code, a Hurricane Katrina-affected person adversely affected by a final

			 decision of the Board of Veterans’ Appeals, which is rendered during the period

			 beginning on June 1, 2005, and ending on November 30, 2005, may file a notice

			 of appeal with the Court of Appeals for Veterans Claims at any time before the

			 expiration of 240 days after the date on which notice of such decision is

			 mailed pursuant to section 7104(e) of such title.

			(b)DefinitionIn

			 this Act, the term Hurricane Katrina-affected person means a

			 person—

				(1)who, as of August

			 28, 2005, resided in a county identified as being adversely affected by

			 Hurricane Katrina in Florida, Louisiana, Mississippi, or Alabama by Federal

			 Disaster Declaration notice 1602, 1603, 1604, or 1605, respectively (as

			 amended), issued by the Federal Emergency Management Agency; or

				(2)whose claim is

			 under the jurisdiction of the Department of Veterans Affairs regional office in

			 New Orleans, Louisiana or Jackson, Mississippi.

				

